Case 3:21-cv-14636-MAS-TJB Document 8 Filed 08/26/21 Page 1 of 3 PagelD: 82

Yenis V. Argueta Guevara
ROPES & GRAY LLP

1211 Avenue of the Americas
New York, NY 10036-8704
Tel: (212) 596-9000

Fax: (212) 596-9090

Yenis.ArguetaGuevara@ropesgray.com

Attorney for Nominal Defendant
Additional Counsel on Signature Page

Laurence M. Rosen

THE ROSEN LAW FIRM, P.A.
One Gateway Center, Suite 2600
Newark, NJ 07102

Tel: (973) 313-1887

Fax: (973) 833-0399
lrosen@rosenlegal.com

Attorney for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SAURO LIBERATORE, derivatively
on behalf of PROVENTION BIO,
INC,,

Plaintiff,

Vv.
ASHLEIGH PALMER, ANDREW
DRECHSLER, JEFFREY
BLUESTONE, AVERY CATLIN,
SEAN DOHERTY, JOHN JENKINS,
WAYNE PISANO, and NANCY
WYSENSKI,

Defendants,

and

PROVENTION BIO, INC.,

Nominal Defendant.

 

Name Nee Nee Ne Ne ee ee ree ee ee nee ee” Nee Ne Nee ee ee ee ee ee ee ee” ee”

No. 3:21-cv-14636-MAS-TJB

Hon. Michael A. Shipp
Hon. Tonianne J. Bongiovanni

JOINT STIPULATION AND
ORDER TEMPORARILY
EXTENDING TIME FOR

PROVENTION BIO, INC. TO
ANSWER, MOVE, OR OTHERWISE
RESPOND TO THE COMPLAINT
Case 3:21-cv-14636-MAS-TJB Document 8 Filed 08/26/21 Page 2 of 3 PagelD: 83

Plaintiff Sauro Liberatore (‘Plaintiff’) and Nominal Defendant Provention
Bio, Inc. (“Provention”), by and through their undersigned counsel, hereby jointly
submit this stipulation to temporarily extend the time for Provention to answer, move,
or otherwise respond to the Complaint (the “Stipulation”), and in support thereof
state as follows:

WHEREAS, on August 5, 2021, Plaintiff filed a Verified Shareholder
Derivative Complaint (the “Complaint”) on behalf of Provention against individual
defendants Ashleigh Palmer, Andrew Drechsler, Jeffrey Bluestone, Avery Catlin,
Sean Doherty, John Jenkins, Wayne Pisano, and Nancy Wysenski (collectively with
Provention, “Defendants”), seeking to remedy alleged violations of Section 14(a) of
the Securities Exchange Act of 1934 (the “Exchange Act”) (15 U.S.C. § 78n(a)(1)),
breaches of fiduciary duties and other wrongful conduct, and for contribution
pursuant to Section 10(b) (15 U.S.C. § 78j(b)) and Section 21D of the Exchange Act
(15 U.S.C. § 78u-4(f)) (the “Action”);

WHEREAS, on August 6, 2021, Plaintiff served the Complaint in the Action
on Provention through personal service on Provention’s registered agent in Delaware;

WHEREAS, Plaintiff and Defendants are currently undertaking good-faith

negotiations to propose a schedule to the Court; and
Case 3:21-cv-14636-MAS-TJB Document8 Filed 08/26/21 Page 3 of 3 PagelD: 84

WHEREAS, Plaintiff and Provention agree that an extension until September
22, 2021 for Provention to answer, move, or otherwise respond to the Complaint will
facilitate finalizing those negotiations.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
Plaintiff and Provention, through their undersigned counsel, subject to the approval
of the Court, as follows:

1. Provention need not answer, move, or otherwise respond to the
Complaint filed in the Action before September 22, 2021.

2. Plaintiff and Provention respectfully request that the Court enter an
Order to this effect.

IT IS SO STIPULATED.

in
So Ordered this g ot
202.

f Alay as

fete

 
